On Motion for Rehearing.
Stolz, Judge.
Appellant in its motion for rehearing urges that this court overlooked its unanswered requests for admission in rendering its decision in this case. Appellant contends that, since unanswered requests for admission are treated as admissions, *671(Walker Enterprises, Inc. v. Mullis, 124 Ga. App. 305 (183 SE2d 534)), it "would be entitled to judgment as a matter of law, either by summary judgment or a directed verdict in the trial court.” This may well have been true. Requests for admission as well as other means of discovery, may provide valuable information for a party’s use in litigation. If appellant’s motion for summary judgment had been heard, undoubtedly the unanswered requests for admission would have been considered by the trial judge in rendering his decision. As noted in the main opinion, the case was called for trial before the date for hearing the appellant’s motion for summary judgment. When the case was called for trial, the plaintiff had available to it all the evidence at its command, including the unanswered requests for admission. In order for the evidence to be of use and benefit to the plaintiff, it must have been introduced in evidence and admitted as such in the trial court. It is not the function of the trial judge to represent a party by seeing to the introduction of evidence in the absence of counsel. The case was called for trial without the plaintiffs or its counsel’s being present. The jury heard only the defendant’s side of the case and returned its verdict accordingly.

The motion for rehearing is denied. Judgment adhered to.


Eberhardt, P. J., and Pannell, J., concur.